Beck, J.
When one delivered to a minor intoxicating liquor, and the undisputed evidence shows that the minor was in good faith acting as the agent of a named person who furnished the money therefor, which fact, was at the time disclosed to the seller, and the minor actually carried and delivered the liquor to such third person, without consuming or parting with any of it on the way, the sale was to the principal, and the seller was not guilty of selling or furnishing liquor to the minor. Dixon v. State, 89 Ga. 785; Barlow v. State, ante, 58; Siegel v. People, 106 Ill. 89; Commonwealth v. Lattinville, 120 Mass. 385; O’Connell v. O’Leary, 145 Mass. 311.

Judgment reversed.

All the Justices concur, except Fish, O. J., absent.